Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 are pending in the present application, with claims 1 and 6 being independent. Claims 1-10 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 November 2019; 10 January 2020, 21 February 2020, 17 March 2020, and 08 December 2020 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 03 December 2020, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed 03 December 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-11 have been fully considered and are persuasive. The amended claims are directed towards traffic simulation data augmentation. Accordingly, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed 03 December 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-11 have been fully considered and are partially persuasive. The claims have been amended to remove the word preset. Furthermore, the scope of the obtained traffic simulation data has been clarified. Accordingly, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-11 has been maintained. 
Claim 1 recites “A traffic simulation data augmentation method1, the method comprising: acquiring a point cloud based on a plurality of frames, wherein the point cloud comprises a plurality of obstacles2 labeled with real labeling data3; dividing the point cloud into a plurality of regions, wherein each of the regions comprises at least one obstacle; and adjusting the obstacle based on the real labeling data of the obstacle4 in the region to obtain traffic simulation data." It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
how the method is a traffic simulation data augmentation method. The claim and originally filed disclosure do not appear to set forth what is being augmented or how the method is an augmentation method. Furthermore, while the applicant argues that the augmentation occurs due to the amount of data becoming larger, that in of itself does not clarify what is being augmented.  For instance, in the claim itself, the traffic simulation data is obtained by adjusting the obstacle based on the real labeling data of the obstacle in the region. Contrary to applicant’s remarks, there does not appear to be any further adjustment to the obstacle after the traffic simulation data has been obtained. So even if one were to accept applicant’s arguments with respect to augmenting, it would still be unclear as to how the traffic simulation data is augmented in the claims. While the applicant gets to be their own lexicographer, the written description must clearly redefine the claim term and set forth uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “augmentation method” is indefinite because the specification does not clearly redefine the term.
what comprises/constitutes the plurality of obstacles. For instance, is the obstacle and obstruction of some kind that would block the passage of the vehicle – such as railroad crossing or closed street? Is the obstacle an object in the point cloud, such as a sign 
what comprises/constitutes the “real labeling data” of the obstacles. For instance, is the real labeling data the position of the obstacle? Letters, such as STOP on the obstacle? A label corresponding to the type of the obstacle, such as sign? The word “real” is this context is also unclear – as absent a validation routine or extraction method to extract labels from an obstacle in an image, any labeling data would be real labeling data, since that labeling data was applied to the obstacle. The dependent claims appear to have the real labeling data comprise different items, such as positioning data of the obstacle and the obstacle type – so is the real labeling data metadata associated with the obstacle? As currently claimed the scope of the limitation ‘real labeling data’ is unclear. One potential path forward would be to amend the claims along applicant’s arguments on page 8 and paragraph 47 of applicant’s originally filed disclosure. 
How the obstacle itself is adjusted based on the real labeling data? For instance, if the real labeling data contained position or orientation information concerning the obstacle 
Claim 6 recites substantially similar limitations as to that of claim 1. The examiner respectfully requests the applicant clarify the scope of the aforementioned claimed limitations.
	Claims 2-5 and 7-11 depend upon claims 1 and 6 and do not cure the noted deficiency. Accordingly, claims 2-5 and 7-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claims 1 and 6.
Claim 2 recites “extracting position data from the real labeling data of the obstacle, and adjusting the position data of the obstacle; and using the adjusted position data as the traffic simulation data" While the arguments put forth by the applicant provide an illustrative example, they do not appear to clarify the scope of the claim language. 
Does the real labeling data contain the actual position at which the obstacle should be placed and is accordingly used to adjust the position? It remains unclear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the position data associated with the real labeling data of the obstacle is used to adjust the position data of the obstacle?  Is the obstacle position adjusted so as to not interfere with the labeling data? As noted previously, one potential way forward with respect to real labeling data is to clarify the scope of the language in the independent claim.
Furthermore the claim itself simply recites that the obstacle position data is adjusted – is the adjustment based on the extracted position data? If not is it based on another factor? Is the obstacle itself adjusted or its position data? One potential way based on the extracted position data).
Finally, it is unclear as to how the adjusted position data is used as the simulation data (i.e., the traffic simulation data is the adjusted position). In the independent claim the traffic simulation data was obtained by adjusting the obstacle based on the real labeling data of the obstacle. However, in claim 2 the traffic simulation data appears to have been changed to adjusted position data (as opposed to the adjusted obstacle put forth in claim 1) 
	Claim 7 recites substantially similar subject matter as to that of claim 2 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Claim 3 recites “extracting position data from the real labeling data of the obstacle, and replacing a type of the obstacle according to the position data; and using the replaced type as the traffic simulation data.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – what constitutes a type of obstacle, how the position data of the real labeling data changes the type of obstacle, and how the replaced type is used as the traffic simulation data (i.e., the traffic simulation data is the replace type of the obstacle). 
While the applicant argues that one of ordinary skill with regard to traffic simulations would understand types of obstacles to include a person, a construction obstacle, automobile type and bicycle type, the corresponding disclosure does not appear to set forth different types of obstacles beyond a bicycle type and an automobile type (see for instance, paragraph 57). Furthermore, a type of obstacle as currently claimed could be anything ranging from different types of vehicles (e.g., scooters, bicycles, cars, semi-trucks, motorcycles, etc), their subcomponents (such as changing tire size, since that in effect would be a type of the obstacle – the obstacle with big wheels), a different type of 
With respect to the position data, it remains unclear as to how as currently claimed the position data would change one type of obstacle to another. While the applicant’s example of unlikely event that a car would be on the sidewalk, the same cannot be said for the inverse – as bicycle commuters and cars are routinely on the road. In addition, the corresponding disclosure does not appear to discuss the likelihood that one object will be replaced with another. That being said, it would appear that based on applicant’s remarks that the chosen type of obstacle is determined based on the position of the data – such that a bicycle type obstacle might be chosen if the vehicle was at the edge of the road, since bicyclists tend to stay to the right, while an automobile type obstacle might be chosen if the position is more centered on a given lane of a road and a scooter/skateboard/other vehicle type might be chosen if the obstacle was determined to reside upon a sidewalk. one potential way forward might be to limit the scope of obstacle in the claim language to a vehicle type obstacle. Thus, this portion of the claim would be replacing one vehicle type with another vehicle type according to the extracted position data.  Therefore, it appears that limiting the scope of the obstacle type to a vehicle type and amending the claim language slightly to clarify that one vehicle type is replaced with another vehicle type would be one potential path forward.
Finally, it is unclear as to how the replaced type is used as the traffic simulation data (i.e., the traffic simulation data is the replaced type). In the independent claim the traffic simulation data was obtained by adjusting the obstacle based on the real labeling 
Claim 4 recites “acquiring real labeling data of the new obstacle as the traffic simulation data.” It is not immediately clear using the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the real label data of the new obstacle data is acquired and b) how the acquired real labeling data is the traffic simulation data. For instance, is the acquired real labeling data obtained from the inserted obstacle? Is it acquired from the real environment? 
While applicant’s arguments set forth that when the new obstacle is added, the absolute coordinates (and other real labeling data) of the new obstacle can be used as the new simulation data, they fail to clarify the scope of the claim language. What is the other real labeling data that is referenced by the applicant? In claim 4 a new obstacle is added in the calculated space between adjacent obstacles.  Subsequently real labeling data of the new obstacle is acquired as the traffic simulation data.  It is not clear in the context of the claim how the real labeling data of the new obstacle is acquired, is it attached to the obstacle similar to that which is set forth in claim 1? Is it acquired in another fashion?
Similar to claims 2 and 3, it is unclear as to how the acquired real labeling data of the new obstacle is used as the traffic simulation data (i.e., the traffic simulation data is the acquired real labeling data of the new obstacle). In the independent claim the traffic simulation data was obtained by adjusting the obstacle based on the real labeling data of the obstacle. However, in claim 4 the traffic simulation data appears to have been changed from the adjusted obstacle based on the real labeling data of the obstacle to the acquired real labeling data of the new obstacle.  
Claim 5 recites “extracting an obstacle type from the real labeling data of the obstacle, and adjusting an orientation of the obstacle according to the obstacle type; and using the adjusted 
While the applicant sets forth the example of a change in orientation of a vehicle, changing the orientation in this case would not appear to be limited to the obstacle type.  Applicant’s subsequent example of using a threshold so that a car, for instance, would not be violating traffic regulations, the claims as currently recited do not require the use of a threshold. It would appear from applicant’s arguments and the recited section of the disclosure, that applicant is attempting to claim that the orientation of the (vehicle) obstacle can be adjusted within a threshold angle range, the threshold angle being set according to the (vehicle) obstacle type.
Similar to claims 2-4, it is unclear as to how the adjusted orientation of the obstacle is used as the traffic simulation data (i.e., the traffic simulation data is adjusted orientation (e.g., 45 degrees) of the (vehicle) obstacle). In the independent claim the traffic simulation data was obtained by adjusting the obstacle based on the real labeling data of the obstacle. However, in claim 5 the traffic simulation data appears to have been changed from the adjusted obstacle based on the real labeling data of the obstacle to the adjusted orientation of the obstacle. It would appear that applicant is attempting to argue that the adjusted orientation of the obstacle is used to update (as opposed to replace) the traffic simulation data (however, the examiner is unable to find explicit support for this interpretation). 
Substantially similar arguments can be set forth for the corresponding device claims.
It is noted that applicant’s arguments sometimes relies upon features that are not recited in the claims (such as the threshold with respect to claim 5). Although the claims are afforded their broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims.
Applicant’s arguments, see pages 11-12, filed 03 December 2020, with respect to the prior art rejection of claims 1-11, along with accompanying amendments received on the same date, have been fully considered but are not persuasive. Applicant argues that “the proposed combination of Schwimmer and Zeng fails to disclose ‘adjusting the obstacle based on the real labeling data of the obstacle in the region to obtain traffic simulation data.” The examiner respectfully disagrees.
Schwimmer teaches that the linked virtual object is positioned, by using the extracted location data, at a specific virtual position and at a specific virtual orientation in the virtual scene reflecting the specific position and the specific orientation of the corresponding real object in the real scene, see for instance, paragraphs 40 and 41. The position and orientation of the identified real object is varied, and the corresponding linked virtual object is positioned with a position and an orientation to reflect these variations by repeating acts 420, 435, and 440 accordingly. Zeng adds the traffic portion by detecting objects such as vehicles, pedestrians, and animals, see for instance abstract. Since the obstacle is adjusted based on the real labeling data of the obstacle in the region, Schwimmer in view of Zeng does disclose adjusting the obstacle based on the real labeling data of the obstacle in the region to obtain traffic simulation data. It is noted that while claims are afforded their broadest reasonable interpretation in light of the corresponding disclosure, limitations from the specification are not read into the claims (see MPEP 2111). For instance, while paragraph 47 discusses using the real labeling data to adjust the position from one of relative coordinates to absolute coordinates, those limitations are not read into the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A traffic simulation data augmentation method1, the method comprising: acquiring a point cloud based on a plurality of frames, wherein the point cloud comprises a plurality of obstacles2 labeled with real labeling data3; dividing the point cloud into a plurality of regions, wherein each of the regions comprises at least one obstacle; and adjusting the obstacle based on the real labeling data of the obstacle4 in the region to obtain traffic simulation data." It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure:
how the method is a traffic simulation data augmentation method. The claim and originally filed disclosure do not appear to set forth what is being augmented or how the method is an augmentation method. Furthermore, while the applicant argues that the augmentation occurs due to the amount of data becoming larger, that in of itself does not clarify what is being augmented.  For instance, in the claim itself, the traffic simulation data is obtained by adjusting the obstacle based on the real labeling data of the obstacle in the region. Contrary to applicant’s remarks, there does not appear to be any further adjustment to the obstacle after the traffic simulation data has been obtained. So even if one were to accept applicant’s arguments with respect to augmenting, it would still be unclear as to how the traffic simulation data is augmented 
what comprises/constitutes the plurality of obstacles. For instance, is the obstacle and obstruction of some kind that would block the passage of the vehicle – such as railroad crossing or closed street? Is the obstacle an object in the point cloud, such as a sign or a plurality of rocks that correspond to an area known for having falling rocks? Is it markings on a road? The specification does not appear to give an example of the type of obstacle. While the applicant argues that “[a] person of ordinary skill with regard to traffic simulations” would understand the term “obstacle”, especially when the Specification discloses that it includes an automobile or bicycle”, it remains unclear as to in the case of an obstacle in a traffic simulation if the scope of the claim encompasses any classification of obstacles that would block the passage of the vehicle (such as a fallen tree, railroad crossing, etc), static obstacles (like a round-a-bout), dynamic obstacles/obstacles that can shift position (such as a bicycle or automobile); if the obstacle is any object in the simulation (e.g., labeled sidewalks, etc); or if the obstacle is an object in the point cloud, (such as a sign or a plurality of rocks).
what comprises/constitutes the “real labeling data” of the obstacles. For instance, is the real labeling data the position of the obstacle? Letters, such as STOP on the obstacle? A label corresponding to the type of the obstacle, such as sign? The word “real” is this context is also unclear – as absent a validation routine or extraction method to extract labels from an obstacle in an image, any labeling data would be real 
How the obstacle itself is adjusted based on the real labeling data? For instance, if the real labeling data contained position or orientation information concerning the obstacle – if is not clear as to what the adjustment would be, since presumably the obstacle would be at its position and orientation. The examiner notes that should applicant amend claim 1 to clarify the scope of ‘real labeling data’, then applicant’s arguments directed to obstacle adjustment will be persuasive – as the relative coordinates would be adjusted based on the known/absolute position of the vehicle (since the coordinates are relative with respect to the position of the acquisition vehicle).
Claim 6 recites substantially similar limitations as to that of claim 1. The examiner respectfully requests the applicant clarify the scope of the aforementioned claimed limitations.
	Claims 2-5 and 7-11 depend upon claims 1 and 6 and do not cure the noted deficiency. Accordingly, claims 2-5 and 7-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claims 1 and 6.
Claim 2 recites “extracting position data from the real labeling data of the obstacle, and adjusting the position data of the obstacle; and using the adjusted position data as the traffic simulation data" It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the position data associated with the real labeling data of the obstacle is used to adjust the position data of the obstacle? Does the real labeling data contain the actual position at which the obstacle should 
	Claim 7 recites substantially similar subject matter as to that of claim 2 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 2.
Claim 3 recites “extracting position data from the real labeling data of the obstacle, and replacing a type of the obstacle according to the position data; and using the replaced type as the traffic simulation data.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – what constitutes a type of obstacle, how the position data of the real labeling data changes the type of obstacle, and how the replaced type is used as the simulation data (i.e., the simulation data is the replace type of the obstacle). The corresponding disclosure does not appear to set forth different types of obstacles beyond a bicycle type and an automobile type (see for instance, paragraph 57) – and it is unclear as to how the position of the real labeling data itself would transform one type into another type, since arguably, both a bicycle and an automobile are vehicles and typically operate on the road. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 8 recites substantially similar subject matter as to that of claim 3 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 3.
Claim 4 recites “acquiring real labeling data of the new obstacle as the simulation data.” It is not immediately clear using the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how the real label data of the new obstacle data is acquired and b) how the acquired real labeling data is the simulation data. For instance, is the acquired real labeling data obtained from the inserted obstacle? Is it acquired from the real environment? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 9 recites substantially similar subject matter as to that of claim 4 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim 5 recites “extracting an obstacle type from the real labeling data of the obstacle, and adjusting an orientation of the obstacle according to the obstacle type; and using the adjusted orientation of the obstacle as the traffic simulation data.” It is not immediately clear using either the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure – how the orientation of the obstacle is adjusted according to the extracted obstacle type, what comprises the obstacle type, and how the adjusted orientation is used as the simulation data (i.e., the simulation data is the adjusted orientation). The corresponding disclosure does not appear to set forth different types of obstacles beyond a bicycle type and an automobile type (see for instance, paragraph 57) – and it is unclear as to how the orientation of the obstacle is adjusted according to the type of obstacle. For instance, if the extracted obstacle type was an automobile, how would that be used to adjust the orientation of the obstacle? The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 10 recites substantially similar subject matter as to that of claim 5 and is therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that which was set forth with respect to claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwimmer (US PG Publication 2017/0092000) in view of Zeng (US PG Publication 2011/0282581).
Regarding claim 1, Schwimmer teaches a simulation data augmentation method (see for instance, abstract), the method comprising: 
acquiring a point cloud based on a plurality of frames, wherein the point cloud comprises a plurality of obstacles labeled with real labeling data (Those skilled in the art recognize that, in other embodiments, a plurality of different real objects 203 may simultaneously be captured by the 3D camera 201 and identified accordingly…the set of virtual objects 204 available for the virtual environment, a corresponding set of 3D virtual models is provided within the system…set of 3D virtual models may be provided from a variety of different sources including, but not limited to, a virtual simulation environment, a CAD library, a CAD software connected to the virtual simulation environment, by point cloud scans, by 2D image scans, mechanical scans, manual scans and other sources, see paragraph 28. At least one real object is identified from the captured image and is linked to its corresponding virtual object, see for instance, paragraphs 38-40); 
dividing the point cloud into a plurality of regions, wherein each of the regions comprises at least one obstacle; and 
adjusting the obstacle based on the real labeling data of the obstacle in the preset region to obtain simulation data (The linked virtual object is positioned, by using the extracted location data, at a specific virtual position and at a specific virtual orientation in the virtual scene reflecting the specific position and the specific orientation of the corresponding real object in the real scene, see for instance, paragraphs 40 and 41. The position and the orientation of the identified real object is varied, and the corresponding linked virtual object is positioned with a position and an orientation to reflect these variations by repeating acts 420, 435, and 440 accordingly…a dynamic update may advantageously be provided…any movement of the real object in the real scene may influence the position and the orientation of the virtual object in the virtual scene so that, in a connected system, movements between real objects and virtual objects are synchronized, also in real time, see paragraph 42).
Schwimmer does not appear to teach that the point could is divided into a plurality of regions, each of which comprise at least one obstacle or that the simulation is a traffic simulation.
In the same art of obstacle detection, Zeng teaches that point cloud is divided into a plurality of regions (see for instance, paragraphs 19-23 and fig. 4). Zeng further teaches that stationary objects and dynamic objects, which are moving, such as other vehicles, pedestrians, and animals are detected and tracked, see for instance abstract.
It would have been obvious to one of ordinary skill in the art having the teachings of Schwimmer and Zeng in front of them before the effective filing date of the claimed invention to incorporate dividing a point cloud into regions as taught by Zeng into Schwimmer’s virtual simulation system, as incorporating regions containing obstacles, such as described by Zeng was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Schwimmer. 
The modification of Schwimmer with Zeng would have explicitly allowed the point cloud to be divided into a plurality of regions, wherein each of the regions comprises at least one obstacle and for the simulation data to be traffic simulation data.

Regarding claim 6, claim 6 is the device claim of the method claim 1 and is accordingly rejected using substantially similar rationale as to that of claim 1. In addition, Schwimmer in view of Zeng teach a device comprising one or more processors; and a storage device configured to store one or more programs, that, when executed by the one or more processors, cause the one or more processors to perform actions (see for instance, Schwimmer, paragraphs 19-21, 43 and Zeng, paragraphs 21 and 22)
Regarding claim 11, Schwimmer in view of Zeng further teach a non-transitory computer readable storage medium, in which a computer program is stored, wherein the program, when executed by a processor, causes the processor to implement the method of claim 1 (see for instance, Schwimmer, paragraphs 20 and 43 and Zeng, paragraphs 21 and 22). The motivation to combine Schwimmer and Zeng is the same as that which was set forth in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613